Citation Nr: 0842153	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  07-15 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to accrued benefits, to include whether medical 
expenses reported after the death of the veteran's widow can 
be considered in determining eligibility for accrued 
benefits.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The veteran had over 22 years of active service from February 
1939 to June 1957. The veteran died in August 1988.  After 
the veteran died his widow was awarded pension benefits.  The 
widow died in July 2006.  The appellant is the widow's grand-
daughter.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.


FINDINGS OF FACT

1.  The veteran's widow died in July 2006.

2.  On the date of her death, the widow was receiving VA 
death pension benefits.

3.  After the widow's death, the appellant filed a claim 
seeking accrued benefits in the form of a retroactive 
adjustment of the widow's VA pension benefits from December 
2005 to July 2006, based on unreimbursed medical expenses.

4.  Because evidence of the unreimbursed medical expenses was 
not in the file on the date of the widow's death, the 
appellant is barred from entitlement to accrued benefits in 
the form of a retroactive adjustment of the widow's VA 
pension benefits for unreimbursed medical expenses from 
December 2005 to July 2006.


CONCLUSION OF LAW

Consideration of unreimbursed medical expenses from the 
widow's income prior to June 30, 2006, for the purpose of 
readjusting the widow's pension benefits, for accrued 
benefits purposes, is not warranted. 38 U.S.C.A. §§ 1503(a), 
5121(a) (West 2002); 38 C.F.R. §§ 3.272(g), 3.1000 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died in August 1988, and his widow was awarded 
death pension benefits effective September 1, 1988.  
Subsequently, the widow was granted special monthly pension 
based on the need for aid and attendance, effective June 1, 
1993.

A review of the claims file reveals that the appellant 
submitted medical expense reports (MERs) each year starting 
in 1996 showing the widow's unreimbursed medical expenses.  
These MERs included expenses for prescription medication, for 
nonprescription medication, and for doctors' fees.  These 
expenses totaled $184 in 1995, $170 in 1996, $422 in 1997, 
$375 in 1998, $788 in 2000, $346 in 2001, $2,917 in 2002, 
$682 in 2003, $328 in 2004, and $2,492 in 2005.  

The widow died in July 2006, and immediately thereafter the 
appellant submitted a MER for the widow's unreimbursed 
medical expenses from December 2005 until her death in July 
2006.  By correspondence dated in September 2006 the RO 
informed the appellant that the widow's entitlement to 
benefits was terminated June 30, 2006 due to her death.  In 
October 2006 the appellant submitted a claim for accrued 
benefits based on unreimbursed medical expenses paid from 
December 2005 to the widow's death in July 2006.  The 
appellant submitted a list of the widow's medical expenses 
from December 2005 to February 2006 and included receipts of 
payment.  These receipts include expenses for prescription 
medication, nonprescription medication, and doctors' fees.



Legal Criteria

As noted, the widow was receiving pension at the time of her 
death.  The pension award amount is partly determined by 
income.  Certain things are excluded from income for pension 
purposes.  Medical expenses in excess of five percent of the 
maximum income rate allowable, which have been paid, may be 
excluded from an individual's income for the same 12-month 
annualization period, to the extent they were paid. 38 C.F.R. 
§ 3.272(g)(1)(iii).

VA law provides that, upon the death of an individual 
receiving benefit payments, certain persons shall be paid 
periodic monetary benefits to which that individual was 
entitled at the time of death under existing ratings or 
decisions, or those based on evidence in the file at date of 
death.  See 38 U.S.C.A. § 5121 (West 2002 & Supp. 2008).

The Board notes that effective November 27, 2002, 38 C.F.R. § 
3.1000 (pertaining to accrued benefits claims) was amended to 
clarify the terms "evidence in the file at date of death" 
and "evidence necessary to complete the application."  See 
67 Fed. Reg. 65707-708 (Oct. 28, 2002).  The first term was 
clarified to indicate that "evidence in the file at date of 
death" means evidence in VA's possession on or before the 
date of the beneficiary's death, even if such evidence was 
not physically located in the VA claims folder on or before 
the date of death.  

Two General Counsel opinions addressing this type of 
situation have been withdrawn in part or in full by a VA 
General Counsel Memorandum dated August 11, 2006.

In an August 1993 opinion of VA's General Counsel (GC), the 
GC noted that certain prima facie evidence of record prior to 
death may establish entitlement for accrued benefits purposes 
where confirming evidence is furnished in support of the 
accrued-benefit claim.  See VAOPGCPREC 6-93.

The GC subsequently held that where a veteran had in the past 
supplied evidence of unreimbursed medical expenses that, due 
to the static or ongoing nature of the veteran's medical 
condition, could be expected to be incurred in like manner in 
succeeding years in amounts that, based on past experience, 
were capable of estimation with a reasonable degree of 
accuracy, such evidence may form the basis for a 
determination that evidence in the file at the date of the 
veteran's death permitted prospective estimation of medical 
expenses.  See VAOPGCPREC 12-94.

In the August 11, 2006 memorandum, the General Counsel 
withdrew the 1993 opinion in pertinent part and withdrew the 
1994 opinion in its entirety.  The Memorandum indicated that 
this was done because these opinions were in pertinent part 
inconsistent with the amendments to 38 C.F.R. § 3.1000 (d)(4) 
in 2002, which indicated that the evidence for accrued 
benefits must be in the file at the time of death of the 
beneficiary.

Analysis

Considering the controlling laws, all of which are binding on 
the Board, the Board finds that the appellant has not shown 
that the evidence relevant to the claim was in the file on 
the date of the widow's death.  The record explicitly shows 
that the appellant did not submit the claim for unreimbursed 
medical expenses until after the widow's death in July 2006.  
While the relevant 1993 and 1994 GC opinions were not 
withdrawn until August 2006, one month after the appellant 
submitted her claim, in its August 2006 memorandum GC 
indicated that the opinions were inconsistent with the 
amendments to 38 C.F.R. § 3.1000 (d)(4) in 2002, which 
indicated that the evidence for accrued benefits must be in 
the file at the time of death of the beneficiary.  Thus, the 
appellant is not entitled to accrued benefits based on the 
claimed unreimbursed medical expenses.  She has not alleged, 
and the record does not suggest, any other basis for accrued 
pension benefits.

Because there was no evidence in VA's possession at the time 
of the widow's death supporting the claim for accrued 
benefits as to the unreimbursed medical expenses, the 
appellant fails to show threshold eligibility for this claim.  
As such, the claim lacks legal merit or legal entitlement and 
must be denied as a matter of law.  The Court has held that 
in cases where the law, as opposed to the facts, is 
dispositive of the claim, the claim should be denied or 
appeal to the Board terminated because of absence of legal 
merit or lack of entitlement under law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008), and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008), does not apply in 
the instant case.  The only issue before the Board is whether 
there was evidence in VA's possession on or before the date 
of the widow's death to support the appellant's claim for 
accrued benefits.  It is undisputed that the appellant did 
not evidence of unreimbursed medical expenses paid from 
December 2005 to the widow's death in July 2006 until after 
the widow's death.  The requirement that the evidence be in 
the file on or before the date of the beneficiary's death is 
outlined in the controlling regulation.

The U.S. Court of Appeals for Veterans Claims has held that 
when the interpretation of a statute is dispositive of the 
issue on appeal, neither the duty to assist nor the duty to 
notify provisions of the VCAA are implicated.  See Mason v. 
Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 
231-32 (2000).  Such is the case here.




ORDER

The appeal for accrued benefits is denied.



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


